Citation Nr: 9928315	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-03 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for status post 
vasectomy and excision of a left vas granuloma and vas 
revision.

2. Entitlement to an increased (compensable) evaluation for 
status post right orchiectomy.

3. Entitlement to an increased (compensable) evaluation for 
lipoma on the lower back.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from April 1987 to 
December 1991 and from October 1992 to October 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in July 1996, by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In their July 1996 decision, the RO 
granted service connection for the lipoma on the lower back 
and status post right orchiectomy and assigned noncompensable 
disability evaluations for both disabilities effective from 
October 13th, 1995.  Entitlement to special monthly 
compensation based upon anatomical loss of a creative organ 
as well as a 10 percent evaluation for two or more 
noncompensable service-connected disabilities which were 
found to be permanent and clearly interfere with normal 
employment were also granted effective from October 13th, 
1995.  However, service connection for status post vasectomy 
and excision of a left vas granuloma and vas revision was 
denied.  Accordingly, the issues currently on appeal before 
the Board are those as listed on the title page of this 
decision.

The Board further notes that the appellant has made reference 
to disability associated with his left testicle.  However, a 
claim for service connection for a left testicle disability 
has not been developed, adjudicated or certified for appeal.  
Accordingly, this issue is referred to the RO for appropriate 
action.
FINDINGS OF FACT

1. The service medical records reflect that the appellant 
underwent a vasectomy in October 1993, during service.

2. The appellant developed recurrent testicular pain and in 
October 1994, he underwent a right orchiectomy.

3. In December 1995, subsequent to service discharge, a sperm 
granuloma was found at the end of the left vas and the 
appellant underwent excision of the granuloma and revision 
of the left vas.

4. The appellant testified at his hearing before a Member of 
the Board in June 1999, that he has experienced chronic 
testicular pain since the surgery during service.

5. The appellant's right orchiectomy is manifested by 
complaints of occasional pain on the right side of the 
scrotum and is not shown to be productive of compensable 
functional impairment.

6. The appellant's lipoma of the lower back is manifested by 
a history of surgical removal of lipomas over the lower 
back with pain and tenderness both in the new lipomas and 
the old surgical removal sites.



CONCLUSIONS OF LAW

1. Residuals of a vasectomy to include status post excision 
of a left vas granuloma and vas revision were incurred 
during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).

2. The criteria for a compensable disability evaluation for 
status post right orchiectomy are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, Diagnostic Code 7524 (1998).

3. The criteria for a 10 percent disability evaluation for 
lipoma of the lower back are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
Diagnostic Code 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the appellant's claim for 
service connection for status post vasectomy and excision of 
a left vas granuloma and vas revision as well as the claims 
for compensable disability evaluations for status post right 
orchiectomy and lipoma of the lower back are well grounded.  
Specifically, his contentions regarding the relationship 
between the inservice surgery and the left vas granuloma and 
vas revision as well as his contentions that the service-
connected disorders have increased in severity since they 
were last evaluated are deemed to be sufficient to render 
these claims plausible.  38 U.S.C.A. § 5107(a) (West 1991), 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990), Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).

I.  Service Connection

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131.  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that 
any manifestation of joint pain, any abnormality of heart 
action or heart sounds, any urinary findings of casts, or any 
cough, etc., in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, etc., first shown as a clear-cut clinical entity, at 
some later date.  Idem.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id. (emphasis added)  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

Establishing direct service connection for a disability which 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(d); Cuevas v. Principi, 3 Vet.App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

After careful review and consideration of the evidence of 
record, the undersigned concludes that entitlement to service 
connection for status post vasectomy and excision of a left 
vas granuloma and vas revision is warranted.

The record reflects that the appellant underwent a vasectomy 
during service with questionable results.  Subsequent to the 
surgery in October 1993, the appellant developed recurrent 
testicular pain and in October 1994 he underwent a right 
orchiectomy, for which service connection has been granted.  
However, after service discharge in October 1995, the 
appellant was seen by a private urologist who found a sperm 
granuloma at the end of the left vas in December 1995.  
Several weeks later, the appellant underwent excision of the 
granuloma and revision of the vas.  Although the VA examiner 
in February 1996, indicated that the "left testicle and 
epididymis seemed to be normal," subsequent VA outpatient 
treatment reports reflect complaints of chronic testicular 
and scrotal pain.  Furthermore, the appellant testified at 
his hearing before a Member of the Board, that he has 
experienced chronic pain since the surgery during service.

In view of the above and the lack of any additional evidence 
to the contrary, the undersigned concludes that the 
unfortunate outcome of the appellant's vasectomy during 
service with the subsequent excision of the granuloma of the 
left vas and vas revision cannot be disassociated from 
service and as such, entitlement to service connection for 
status post vasectomy and excision of a left vas granuloma 
and vas revision is warranted.

II.  Increased Disability Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims (the 
Court).  See Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To comply 
with this requirement, the Board must analyze the credibility 
and probative value of the evidence, account for evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  See 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  In 
this case, the Board finds the VA examination report dated in 
February 1996, the VA outpatient treatment reports dated in 
1996 and 1997 and the private treatment reports dated in 1995 
and 1996 to be most probative of the current nature and 
extent of the appellant's service-connected status post right 
orchiectomy and lipomas of the lower back.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Status Post Right Orchiectomy

The appellant's status post right orchiectomy is currently 
evaluated pursuant to Diagnostic Code 7524, which provides 
that removal of one testis warrants a noncompensable 
disability evaluation.  Removal of both testis warrants a 30 
percent evaluation.

As noted above, in October 1994, the appellant underwent a 
right orchiectomy.  At his hearing before a Member of the 
Board in June 1999, he testified that he had occasional pain 
on the right side of his scrotum which he was told was 
"phantom" pain.  There is no additional evidence of record 
to establish the presence of additional disability 
attributable to the right orchiectomy.

In applying the rating criteria to the facts in this case, 
the appellant's right orchiectomy is found to be 
appropriately evaluated as a noncompensable disability.  His 
complaints of occasional pain on the right side of his 
scrotum, in the absence of any additional evidence of 
functional impairment or other compensable disability, are 
not found to serve as the basis for a compensable evaluation.  
The Board has reviewed all other potentially applicable 
diagnostic criteria; however, the evidence of record does not 
demonstrate any additional symptomatology which would allow 
for consideration under an alternate code.

Accordingly, entitlement to a compensable disability 
evaluation for the right orchiectomy is not warranted.

Lipomas of the Lower Back

The record reflects that in July 1996, the RO granted service 
connection for lipomas of the lower back and assigned a 
noncompensable disability evaluation effective from October 
13th, 1995.  VA outpatient treatment reports dated in 1996 
and 1997 reflect that the appellant underwent surgical 
removal of the lipomas over his lower back.  In January 1997, 
it was noted that there was a .5 cm. "mildly tender" area 
beneath the incision site over the right lower back.  In June 
1999, at his hearing before a Member of the Board, the 
appellant testified that he currently had approximately four 
lipomas over the lower back and that he experienced pain and 
tenderness both in the new lipomas and the old surgical 
removal sites.

The appellant's lipomas of the lower back are currently 
evaluated pursuant to Diagnostic Code 7819, which provides 
that new, benign growths of the skin will be rated as scars, 
disfigurement, etc..  Code 7804 provides that superficial 
scars which are tender and painful on objective demonstration 
warrant a 10 percent disability evaluation.  Other 
potentially applicable Codes including 7800, 7803, 7805, and 
7806 provide for evaluations based upon disfigurement, where 
the scar is poorly nourished with repeated ulceration, 
functional impairment, or where there are symptoms of 
ulceration, exfoliation or exudation, none of which are 
present in this case.

After review of the facts in this case, the undersigned 
concludes that the appellant's lipomas of the lower back are 
more appropriately evaluated pursuant to Code 7804 and that a 
10 percent evaluation is warranted based upon the presence of 
pain and tenderness both in the new lipomas and the old 
surgical removal sites.  However, as noted above and in the 
absence of additional pathology, the record does not provide 
a basis for an evaluation in excess of 10 percent.


ORDER

Service connection for status post vasectomy and excision of 
a left vas granuloma and vas revision is granted.

A compensable disability evaluation for status post right 
orchiectomy is denied.





	(CONTINUED ON NEXT PAGE)





A 10 percent disability evaluation for lipomas of the lower 
back is granted subject to controlling regulations applicable 
to the payment of monetary benefits.




		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

